Citation Nr: 1623968	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  04-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disorder, claimed as a neck disorder.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total rating due to individual unemployability caused by service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Agency of Original Jurisdiction (AOJ).  

In September 2006, the Veteran testified before the undersigned at a video hearing from the RO.  In September 2012, this case was remanded by the Board.

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in June 2011, the RO denied the Veteran's claim of entitlement to service connection for a cervical spine disorder, claimed as a neck disorder.  

2.  Evidence associated with the record since the RO's June 2011 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a cervical spine disorder, claimed as a neck disorder.  



CONCLUSIONS OF LAW

1.  The RO's June 2011 rating decision, which denied the Veteran's claim of entitlement to service connection for a cervical spine disorder, claimed as a neck disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been submitted to reopen the veteran's claim of entitlement to service connection for a cervical spine disorder, claimed as a neck disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal with respect to service connection for a cervical spine disorder, the Board must determine whether the VA has met its statutory duty to notify him of the information and evidence necessary to substantiate his claim and to assist him in the development of that information and evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, the Board finds that the VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for a cervical spine disorder, claimed as a neck disorder.  That claim was initially denied by the RO in June 2011.  The Veteran was notified of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 2011); 38 C.F.R. § 20.1103 (2010).  

In a September 2012 decision on other issues, the Board noted that the evidence of record raised a claim of entitlement to service connection for a cervical spine disorder.  The Board found that that issue had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board concluded that it did not have jurisdiction over that issue and referred it to the AOJ for appropriate action.  

In December 2013, the AOJ informed the Veteran of the criteria for service connection and the bases for the prior denial.  The AOJ advised him of the evidence necessary to substantiate the element or elements required to establish service connection for a cervical spine disorder that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the service connection issue, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim of service connection for a cervical spine disorder.  That duty requires the VA to make reasonable efforts to obtain relevant records that the Veteran adequately identifies to the VA and authorizes the VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  

The Board notes that the Veteran submitted additional evidence to the Board in March 2016 with an enclosed waiver of initial AOJ review of that evidence.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issue of entitlement to service connection for a cervical spine disorder.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen his claim of entitlement to service connection for a cervical spine disorder.  



Analysis

The Veteran contends that he injured his neck during a fall in service and that a VA physician has found that he now has a chronic cervical spine disorder related to service.  

Service connection is warranted for a particular disability, when there is competent evidence of current disability (generally, a medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In June 2011, when the RO denied the Veteran's claim of service connection for a cervical spine disorder, the Veteran's service treatment records, including the reports of his October 1967 service entrance examination and his March 1970 service separation examination, were negative for any complaints or clinical findings of a neck or cervical spine disorder or any associated injury.  Indeed, during his service separation examination, his neck and spine were found to be normal.  In January 1969, he was issued a profile restricting his physical activities.  However, that was in regard to a right ankle disorder.  There was no evidence that the profile had anything to do with a neck disorder.  

The Veteran first reported neck problems during treatment at the McFarland Medical Clinic in December 1989.  He was treated for complaints of neck pain and stiffness related to an on-the-job accident while driving a switching engine.  X-rays of the cervical spine were negative, and his symptoms gradually resolved.  There was no evidence of a chronic, identifiable neck disorder.  Such a disorder was not manifested until March 2009, when the Veteran was treated by the VA Neurology service for cervical spine stenosis.  He stated that he initially injured his neck in the service and that service connection was pending.  

In April 2010, the treating VA neurologist stated that the Veteran injured his neck and ankle during a fall in service.  She noted that the Veteran had had longstanding problems with his ankle prior to service which made him more susceptible to falls and the subsequent neck injury.  The VA neurologist concluded that the fall in the service could have contributed to the Veteran's cervical degenerative disease and stenosis.  However, the use of the word "could" strongly suggests that the VA neurologist's opinion was speculative, general or inconclusive in nature.  As such, it did not support the claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).  Moreover, the VA neurologist's opinion was based on the history reported by the Veteran, rather than a review of the Veteran's records.  As noted above, the service treatment records simply did not substantiate the Veteran's report.  A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In addition, the normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment of a cervical spine disorder for many years after service was probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board, where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

The RO essentially determined that there was no chronic, identifiable neck disorder in service or a nexus between the cervical stenosis and service, so the Veteran did not meet the criteria for service connection.  Accordingly, the claim for service connection for a cervical spine disorder was denied in June 2011, and that decision became final because an appeal was not perfected by the Veteran.  38 U.S.C.A. § 7105.  

Generally, a claim which has been denied by the AOJ may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record since the RO's June 2011 decision consists of the Veteran's contentions and a copy of the March 2009 record reflecting the Veteran's treatment for cervical stenosis by the VA Neurology service.  In addition, the Veteran submitted a VA August 2010 treatment report for cervical spine disability.  These records were of record at the time of the June 2011 decision.  As such, the Veteran's contentions and these recently submitted items of evidence are cumulative or redundant of that previously on file.  They are not new or material and do not relate to an unestablished fact necessary to substantiate the claim.  Therefore, they are insufficient to reopen the claim.  The Veteran also submitted a March 2012 VA treatment report which noted that the Veteran has a history of a cervical neck injury and cervical spine stenosis.  This medical report was not previously of record, but it is not material to the claim because the information contained therein was previously of record.  Thus, this evidence is cumulative and does not relate to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is also insufficient to reopen the claim.  

Accordingly, the June 2011 denial of service connection for a cervical spine disorder, claimed as a neck disorder, is confirmed and continued, and the appeal is denied.  


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a cervical spine disorder, claimed as a neck disorder, is denied.


REMAND

In January 2014, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 30 percent disability rating for that disorder, effective June 30, 2011.  The Veteran disagreed with that rating an appealed to the Board.  

In November 2015, the Veteran reported that he was experiencing more intense nightmares. He stated that he had a very short temper and that he was making his wife miserable.  He also stated that his short term memory was getting much worse.

In November 2015, the Veteran's wife reported that the Veteran's irritability, impatience, forgetfulness, and anxiety had become much more noticeable and had impacted their daily lives.  She noted that the Veteran had been prescribed sleeping pills but could still not sleep through the night due to dreams and anxiety.  
The Veteran and his wife are competent to report his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that either is competent by training or experience to associate those symptoms with his PTSD.  That question involves a medical issue.  

The Veteran was last examined by the VA in December 2013 to determine the severity of his PTSD.  Since that examination was conducted approximately 2 years ago and in light of the reports from the Veteran and his wife that suggest a worsening of his symptoms, he should be afforded a new VA examination.  The Veteran also seeks entitlement to a TDIU.  The information to be gleaned from the VA examination is also relevant to this claim.

In light of the need for additional development, the foregoing issues are REMANDED to the AOJ for the following actions:

1.  The AOJ must ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who have treated him and/or the names and addresses of the medical facilities where he was treated for PTSD since December 2013.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the Veteran's treatment for PTSD.  Such records should include, but are not limited to, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

2.  When the actions in part 1 have been completed, the AOJ must schedule the Veteran for a VA psychiatric examination.  The record must be made available to and reviewed by the examiner.  Following the examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.  The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for mental health disorders.  The DBQ should be filled out completely where relevant.
The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

3.  Obtain a VA medical opinion regarding the Veteran's employability.  The examiner should provide an opinion as to whether the Veteran's service-connected disabilities alone prevent him from engaging in a substantially gainful occupation.  The opinion should address whether his service-connected PTSD, left ear hearing loss, and left ear tinnitus are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  When the actions in parts 1-3 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of entitlement to an initial rating in excess of 30 percent for the Veteran's PTSD and the issue of entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


